          Case 1:18-cv-01551-PLF Document 178 Filed 11/02/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                 )
 LUCAS CALIXTO, et al.,                          )
                                                 )
                           Plaintiffs,           )
                                                 )
 v.                                              )      Case No. 1:18-cv-01551-PLF
                                                 )
                                                 )
 UNITED STATES DEPARTMENT OF                     )
 THE ARMY, et al.,                               )
                                                 )
                           Defendants.           )
----------------

                                                 ORDER

         Having considered the Joint Motion for Extension of Time filed on October 30, 2020, it is

hereby

         ORDERED that Plaintiffs shall file an amended complaint, either with Defendants'

consent or accompanied by a motion pursuant to Federal Rule of Civil Procedure 15(a)(2), on or

before November 25, 2020.



Dated: ------
       November 2, 2020                       /s/
                                              U.S.D.J. Paul L. Friedman




                                                 1
